

DOCUMENT CAPTURE TECHNOLOGIES, INC.


SYSCAN, INC.


BRIDGE BANK, NATIONAL ASSOCIATION


LOAN AND SECURITY AGREEMENT


 
 

--------------------------------------------------------------------------------

 

This LOAN AND SECURITY AGREEMENT is entered into as of September 2, 2009, by and
between BRIDGE BANK, NATIONAL ASSOCIATION (“Bank”), DOCUMENT CAPTURE
TECHNOLOGIES, INC. (“DCT”) and SYSCAN, INC. (each, a “Borrower” and
collectively, “Borrowers”).
 
RECITALS
 
Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers.  This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.
 
AGREEMENT
 
The parties agree as follows:
 
1.           DEFINITIONS AND CONSTRUCTION.
 
1.1           Definitions.  As used in this Agreement, the following terms shall
have the following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and Borrower’s Books relating
to any of the foregoing.
 
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Borrower’s Books” means all of a Borrower’s books and records
including:  ledgers; records concerning a Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
“Borrowing Base” means an amount equal to seventy-five percent (75%) of Eligible
Accounts as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Cash Management Sublimit” means a sublimit for cash management transactions
approved by Bank under the Revolving Line subject to the availability under the
Revolving Line and the Borrowing Base in an aggregate amount not to exceed
$1,000,000 minus, in each case, any amounts outstanding under the Letter of
Credit Sublimit and the Foreign Exchange Sublimit.
 
1

--------------------------------------------------------------------------------


 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of a Borrower, who did not
have such power before such transaction.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code.
 
“Collateral” means the property described on Exhibit A attached hereto.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.
 
“Credit Extension” means each Advance, Letter of Credit, use of Cash Management
Services, FX Contracts, or any other extension of credit by Bank for the benefit
of a Borrower hereunder.
 
“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of a Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all outstanding Credit Extensions made
under this Agreement.
 
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
 
“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of a Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to a Borrower in accordance
with the provisions hereof.  Unless otherwise agreed to by Bank, Eligible
Accounts shall not include the following:
 
(a)           Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;
 
(b)           Accounts with respect to an account debtor, thirty percent (30%)
of whose Accounts the account debtor has failed to pay within ninety (90) days
of invoice date;
 
(c)           Accounts with respect to which the account debtor is an officer,
employee, or agent of a Borrower;
 
(d)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional;
 
(e)           Accounts with respect to which the account debtor is an Affiliate
of a Borrower;
 
2

--------------------------------------------------------------------------------


 
(f)           Accounts with respect to which the account debtor does not have
its principal place of business in the United States or Canada, except for
Eligible Foreign Accounts;
 
(g)          Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States;
 
(h)          Accounts with respect to which a Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to such
Borrower or for deposits or other property of the account debtor held by a
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to such Borrower;
 
(i)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to a Borrower exceed twenty-five percent
(25%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
 
(j)           Offsettable deferred revenue in excess of $150,000;
 
(k)          Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
(l)           Accounts the collection of which Bank reasonably determines to be
doubtful.
 
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) that
Bank approves on a case-by-case basis.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“Foreign Exchange Sublimit” means a sublimit for foreign exchange contracts
under the Revolving Line, subject to the availability under the Revolving Line
and the Borrowing Base, in an aggregate amount not to exceed $1,000,000 minus,
in each case, any amounts outstanding under the Letter of Credit Sublimit and
the Cash Management Sublimit.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
3

--------------------------------------------------------------------------------


 
“Intellectual Property Collateral” means all of a Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
 
“Inventory” means all inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at a Borrower’s request in accordance with Section
2.1(b).
 
“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line, subject to the availability under the Revolving Line and the
Borrowing Base, in an aggregate amount not to exceed $1,000,000 minus, in each
case, any amounts outstanding under the Foreign Exchange Sublimit and the Cash
Management Sublimit.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by a Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of a Borrower and
its Subsidiaries taken as a whole or (ii) the ability of a Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.
 
“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.
 
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by a Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from a Borrower to others that Bank may have obtained by assignment or
otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that a
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between a Borrower and Bank.
 
“Permitted Indebtedness” means:
 
(a)           Indebtedness of Borrowers in favor of Bank arising under this
Agreement or any other Loan Document;
 
4

--------------------------------------------------------------------------------


 
(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule;
 
(c)           Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $100,000 in the
aggregate at any given time; and
 
(d)           Subordinated Debt.
 
“Permitted Investment” means:
 
(a)           Investments existing on the Closing Date disclosed in the
Schedule; and
 
(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts.
 
“Permitted Liens” means the following:
 
(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;
 
(c)           Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by a Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment; and
 
(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Prime Floor” means four percent (4.0%).
 
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank; provided, however that in no case shall the
Prime Rate be less than the Prime Floor.  Should Bank’s stated or otherwise
announced “prime rate” ever be below the Prime Floor, the Prime Rate, as used in
this Agreement, shall be the Prime Floor.
 
5

--------------------------------------------------------------------------------


 
“Quick Assets” means, at any date as of which the amount thereof shall be
determined, the unrestricted cash and cash-equivalents, plus net accounts
receivable not to exceed 90 days, of a Borrower determined in accordance with
GAAP.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of a Borrower.
 
“Revolving Facility” means the facility under which a Borrower may request Bank
to issue Advances, as specified in Section 2.1(a) hereof.
 
“Revolving Line” means a credit extension of up to Two Million Dollars
($2,000,000).
 
“Revolving Maturity Date” means September 2, 2010.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
 
“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by a Borrower to Bank on terms acceptable to Bank (and
identified as being such by Borrowers and Bank).
 
“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by a Borrower, either directly
or through an Affiliate.
 
“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, the sum of the capital stock and additional paid-in capital plus
retained earnings (or minus accumulated deficit) of a Borrower and its
Subsidiaries minus intangible assets, plus Subordinated Debt, on a consolidated
basis determined in accordance with GAAP.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
 
1.2         Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto.
 
2.           LOAN AND TERMS OF PAYMENT.
 
2.1         Credit Extensions.
 
Borrowers promise to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to a Borrower hereunder.  Borrowers shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.
 
(a)         Revolving Advances.
 
(i)           Subject to and upon the terms and conditions of this
Agreement,  Borrowers may request Advances in an aggregate outstanding amount
not to exceed the lesser of (i) the Revolving Line or (ii) the Borrowing Base,
minus, in each case, the aggregate face amount of all outstanding Letters of
Credit,  the Cash Management Services, and the FX Amount.  Subject to the terms
and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Borrowers may prepay any Advances without penalty
or premium.
 
6

--------------------------------------------------------------------------------


 
(ii)           Whenever a Borrower desires an Advance, such Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific
time, on the Business Day that the Advance is to be made.  Each such
notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit B hereto.  Bank is authorized to make Advances
under this Agreement, based upon instructions received from a Responsible
Officer or a designee of a Responsible Officer, or without instructions if in
Bank’s discretion such Advances are necessary to meet Obligations which have
become due and remain unpaid.  Bank shall be entitled to rely on any telephonic
notice given by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof, and Borrowers shall indemnify and hold Bank
harmless for any damages or loss suffered by Bank as a result of such
reliance.  Bank will credit the amount of Advances made under this
Section 2.1(a) to a Borrower’s deposit account.
 
(b)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, at any time prior to the Revolving Maturity Date, Bank agrees to
issue letters of credit for the account of a Borrower (each, a “Letter of
Credit” and collectively, the “Letters of Credit”) in an aggregate outstanding
face amount not to exceed the lesser of the Revolving Line or the Borrowing Base
minus, in each case, the aggregate amount of the outstanding Advances at any
time, provided that the aggregate face amount of all outstanding Letters of
Credit shall not exceed $1,000,000 less any amounts outstanding under the Cash
Management Sublimit and the Foreign Exchange Sublimit.  All Letters of Credit
shall be, in form and substance, acceptable to Bank in its sole discretion and
shall be subject to the terms and conditions of Bank’s form of standard
application and letter of credit agreement (the  “Application”), which Borrowers
hereby agree to execute, including Bank’s standard fee.  On any drawn but
unreimbursed Letter of Credit, the unreimbursed amount shall be deemed an
Advance under Section 2.1(a).  Prior to the Revolving Maturity Date, Borrowers
shall secure in cash all obligations under any outstanding Letters of Credit on
terms acceptable to Bank.  The obligation of a Borrower to reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, the Application, and such Letters of Credit, under all
circumstances whatsoever.  Borrowers shall indemnify, defend, protect, and hold
Bank harmless from any loss, cost, expense or liability, including, without
limitation, reasonable attorneys’ fees, arising out of or in connection with any
Letters of Credit, except for expenses caused by Bank’s gross negligence or
willful misconduct.
 
(c)           Cash Management Sublimit.  Subject to the terms and conditions of
this Agreement and the availability under the Revolving Line and the Borrowing
Base, each Borrower may request cash management services which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in various cash management services agreements
related to such services (the “Cash Management Services”) by delivering to Bank
such applications on Bank’s standard forms as requested by Bank; provided,
however, that the total amount of the Cash Management Services shall not exceed
$1,000,000 less any amounts outstanding under the Letter of Credit Sublimit and
the Foreign Exchange Sublimit, and that availability under the Revolving Line
shall be reduced by the Cash Management Sublimit.  In addition, Bank may, in its
sole discretion, charge as Advances any amounts that become due or owing to Bank
in connection with the Cash Management Services.  If at any time the Revolving
Facility is terminated or otherwise ceases to exist, Borrowers shall immediately
secure to Bank’s satisfaction its obligations with respect to any Cash
Management Services, and, effective as of such date, the balance in any deposit
accounts held by Bank and the certificates of deposit issued by Bank in such
Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates),
shall automatically secure such obligations to the extent of the then
outstanding Cash Management Services.  Borrowers authorize Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any requests by
a Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Cash Management Services continue.
 
(d)           Foreign Exchange Sublimit.  Subject to and upon the terms and
conditions of this Agreement and any other agreement that a Borrower may enter
into with the Bank in connection with foreign exchange transactions (“FX
Contracts”) and subject to the availability under the Revolving Line and the
Borrowing Base, a Borrower may request Bank to enter into FX Contracts with such
Borrower due not later than the Revolving Maturity Date unless cash secured on
terms satisfactory to Bank.  Borrowers shall pay any standard issuance and other
fees that Bank notifies Borrowers will be charged for issuing and processing FX
Contracts for Borrowers.  The FX Amount shall at all times be equal to or less
than $1,000,000 minus any amounts outstanding under the Letter of Credit
Sublimit and the Cash Management Sublimit.  The “FX Amount” shall equal the
amount determined by multiplying (i) the aggregate amount, in United States
Dollars, of FX Contracts between Borrowers and Bank remaining outstanding as of
any date of determination by (ii) the applicable Foreign Exchange Reserve
Percentage as of such date.  The “Foreign Exchange Reserve Percentage” shall be
a percentage as determined by Bank, in its sole discretion from time to
time.  If at any time the Revolving Facility is terminated or otherwise ceases
to exist, Borrowers shall immediately secure in cash all obligations under the
Foreign Exchange Sublimit on terms acceptable to Bank.
 
7

--------------------------------------------------------------------------------


 
2.2         Overadvances.  If the aggregate amount of the outstanding Advances
plus any amounts outstanding under the Letter of Credit Sublimit, the Cash
Management Sublimit and the Foreign Exchange Sublimit exceeds the lesser of the
Revolving Line or the Borrowing Base at any time, Borrowers shall immediately
pay to Bank, in cash, the amount of such excess.
 
2.3         Interest Rates, Payments, and Calculations.
 
(a)          Interest Rates.
 
(i)           Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate equal
to two percent (2%) above the Prime Rate.
 
(b)          Late Fee; Default Rate.  If any payment is not made within ten (10)
days after the date such payment is due, Borrowers shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
 
(c)          Payments.  Interest hereunder shall be due and payable on the tenth
calendar day of each month during the term hereof.  Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrowers’ deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder.  Any interest not paid when due shall be compounded by becoming a
part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.  All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Obligations payable hereunder, regardless
of source of payment.  All payments shall be made via auto debit from a
Borrower’s account at Bank.
 
(d)          Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
2.4         Crediting Payments.  Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as a Borrower specifies.  After the
occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Pacific time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day.  Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
 
2.5         Fees.  Borrowers shall pay to Bank the following:
 
(a)           Facility Fee.  On the Closing Date, a Facility Fee equal to
$10,000, which shall be nonrefundable; and
 
8

--------------------------------------------------------------------------------


 
(b)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses, as and when they are incurred by Bank.
 
2.6         Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
3.           CONDITIONS OF LOANS.
 
3.1         Conditions Precedent to Initial Credit Extension.  The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:
 
(a)          this Agreement;
 
(b)          a certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
 
(c)          UCC National Form Financing Statement for each Borrower;
 
(d)          an intellectual property security agreement for each Borrower;
 
(e)          a warrant to purchase stock from DCT;
 
(f)           agreement to provide insurance;
 
(g)          payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;
 
(h)          current financial statements of each Borrower;
 
(i)           an audit of the Collateral by no later than February 2010, the
results of which shall be satisfactory to Bank; and
 
(j)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
3.2         Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
 
(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and
 
(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension.  The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrowers on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2.
 
9

--------------------------------------------------------------------------------


 
4.           CREATION OF SECURITY INTEREST.
 
4.1           Grant of Security Interest.  Each Borrower grants and pledges to
Bank a continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure prompt repayment of any and
all Obligations and in order to secure prompt performance by Borrowers of each
of the covenants and duties under the Loan Documents.  Except as set forth in
the Schedule, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in Collateral acquired after the date
hereof.
 
4.2           Delivery of Additional Documentation Required.  Borrowers shall
from time to time execute and deliver to Bank, at the request of Bank, all
Negotiable Collateral, all financing statements and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
the perfection of Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan
Documents.  Borrowers from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations.  Each Borrower authorizes Bank
to hold such balances in pledge and to decline to honor any drafts thereon or
any request by a Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the Obligations are outstanding.
 
4.3           Right to Inspect.  Bank (through any of its officers, employees,
or agents) shall have the right, upon reasonable prior notice, from time to time
during a Borrower’s usual business hours but no more than twice a year (unless
an Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify a Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
 
5.           REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1           Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified.
 
5.2           Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound.  Borrower is not in default
under any material agreement to which it is a party or by which it is bound.
 
5.3           No Prior Encumbrances.  Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.
 
5.4           Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide
existing obligations.  The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Eligible Account.
 
5.5           Merchantable Inventory.  All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.
 
5.6           Intellectual Property Collateral.  Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business.  Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party.  Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service.  Except as set forth in the Schedule,
Borrower is not a party to, or bound by, any agreement that restricts the grant
by Borrower of a security interest in Borrower’s rights under such agreement.
 
10

--------------------------------------------------------------------------------


 
5.7           Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.  All Borrower’s
Inventory and Equipment is located only at the location set forth in Section 10
hereof.
 
5.8           Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency.
 
5.9           No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.
 
5.10        Solvency, Payment of Debts.  Borrower is solvent and able to pay its
debts (including trade debts) as they mature.
 
5.11        Regulatory Compliance.  Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act.  Borrower has not violated
any statutes, laws, ordinances or rules applicable to it.
 
5.12        Environmental Condition.  Except as disclosed in the Schedule, none
of Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.
 
5.13        Taxes.  Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.
 
5.14        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.
 
5.15        Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.
 
11

--------------------------------------------------------------------------------


 
5.16        Accounts.  None of Borrower’s nor any Subsidiary’s property is
maintained or invested with a Person other than Bank.
 
5.17        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.
 
6.           AFFIRMATIVE COVENANTS.
 
Each Borrower shall do all of the following:
 
6.1           Good Standing.  Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law.  Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements
required under applicable law.
 
6.2           Government Compliance.  Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject.
 
6.3           Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to Bank:  (a) as soon as available, but in any event
within twenty-five (25) days after the end of each calendar month, a company
prepared consolidated balance sheet, income, and cash flow statement covering
Borrower’s consolidated operations during such period, prepared in accordance
with GAAP, consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer; (b) copies of all statements, reports and notices sent or
made available generally by Borrower to its security holders or to any holders
of Subordinated Debt; (c) within five days of the filing date all reports on
Forms 10-K, 10-Q, and 8K filed with the Securities and Exchange Commission (for
purposes hereof the filing of such documents via the SEC’s Edgar filing system
shall be deemed to be sufficient delivery to Bank); (d) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of Fifty Thousand Dollars ($50,000) or more; and (e)
within thirty (30) days prior to each fiscal year end a company prepared
operating budget for the next fiscal year; and (f) such other budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time.
 
Within twenty five (25) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto, together with aged listings of
accounts receivable and accounts payable and a statement of deferred revenues.
 
Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto.
 
Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise Collateral at Borrower’s reasonable expense (not to exceed $5,000),
provided that such audits will be conducted no more often than every six (6)
months unless an Event of Default has occurred and is
continuing.  Notwithstanding the foregoing, the initial collateral audit is due
no later than February 2010.
 
6.4           Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement.  Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).
 
12

--------------------------------------------------------------------------------


 
6.5          Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.
 
6.6          Insurance.
 
(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
insurance relating to Borrower’s business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrower’s.
 
(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason.  Upon
Bank’s request, Borrower shall deliver to Bank certified copies of such policies
of insurance and evidence of the payments of all premiums therefor.  All
proceeds payable under any such policy shall, at the option of Bank, be payable
to Bank to be applied on account of the Obligations.
 
6.7          Accounts.  Borrower shall maintain and shall cause each of its
Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank.
 
6.8          Quick Ratio.  Borrowers shall maintain at all times a ratio of
Quick Assets to Current Liabilities less deferred revenue, and warrant
liability, including all Obligations owing by Borrowers to Bank, of at least
1.25 to 1.00.
 
6.9          Tangible Net Worth.  Borrowers shall maintain at all times a
Tangible Net Worth plus Subordinated Debt of at least One Million Three Hundred
Fifty Thousand Dollars ($1,350,000), plus (i) fifty percent (50%) of any future
equity raises plus (ii) fifty percent (50%) of any future Subordinated Debt
raised plus (iii) twenty five percent (25%) of Borrowers’ quarterly net profit
after tax.
 
6.10       Intellectual Property Rights.
 
(a)           Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.  Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
 
13

--------------------------------------------------------------------------------


 
(b)           Bank may audit Borrower's Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Bank shall have the right, but not the obligation, to take, at
Borrower's sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days' notice to
Borrower.  Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.
 
6.11       Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
 
7.           NEGATIVE COVENANTS.
 
Each Borrower will not do any of the following:
 
7.1           Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than:  (i) Transfers of
Inventory in the ordinary course of business; (ii) Transfers of non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; or (iii) Transfers of worn-out
or obsolete Equipment which was not financed by Bank.
 
7.2           Change in Business; Change in Control or Executive Office.  Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.
 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.
 
7.4           Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.
 
7.5           Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, or permit any Subsidiary to do so.
 
7.6           Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.
 
7.7           Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.
 
14

--------------------------------------------------------------------------------


 
7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9           Subordinated Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.
 
7.10        Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.
 
7.11        Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.
 
8.           EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:
 
8.1         Payment Default.  If Borrowers fail to pay, when due, any of the
Obligations;
 
8.2         Covenant Default.
 
(a)           If a Borrower fails to perform any obligation under Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or
 
(b)           If a Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between a
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten days after a Borrower receives notice thereof or any officer of a Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten day period or cannot after diligent attempts by
such Borrower be cured within such ten day period, and such default is likely to
be cured within a reasonable time, then such Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
 
8.3           Material Adverse Effect.  If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;
 
15

--------------------------------------------------------------------------------


 
8.4           Attachment.  If any portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after a Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by such Borrower (provided that no Credit Extensions will be required to be made
during such cure period);
 
8.5           Insolvency.  If any Borrower becomes insolvent, or if an
Insolvency Proceeding is commenced by any Borrower, or if an Insolvency
Proceeding is commenced against any Borrower and is not dismissed or stayed
within thirty (30) days (provided that no Credit Extensions will be made prior
to the dismissal of such Insolvency Proceeding);
 
8.6           Other Agreements.  If there is a default or other failure to
perform in any agreement to which a Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Fifty
Thousand Dollars ($50,000) or which could have a Material Adverse Effect;
 
8.7           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) shall be rendered against a Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment); or
 
8.8           Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
 
9.           BANK’S RIGHTS AND REMEDIES.
 
9.1           Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by each Borrower:
 
(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);
 
(b)           Cease advancing money or extending credit to or for the benefit of
a Borrower under this Agreement or under any other agreement between a Borrower
and Bank;
 
(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
 
(d)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Each Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate.  Each Borrower authorizes
Bank to enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith.  With respect to any of a Borrower’s owned
premises, each Borrower hereby grants Bank a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
 
16

--------------------------------------------------------------------------------


 
(e)           Set off and apply to the Obligations any and all (i) balances and
deposits of a Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of a Borrower held by Bank;
 
(f)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, any Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, any Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
 
(g)          Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
a Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
 
(h)          Bank may credit bid and purchase at any public sale; and
 
(i)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers.
 
9.2           Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, each Borrower hereby irrevocably
appoints Bank (and any of Bank’s designated officers, or employees) as such
Borrower’s true and lawful attorney to:  (a) send requests for verification of
Accounts or notify account debtors of Bank’s security interest in the Accounts;
(b) endorse a Borrower’s name on any checks or other forms of payment or
security that may come into Bank’s possession; (c) sign a Borrower’s name on any
invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (d) dispose of any Collateral; (e) make, settle, and
adjust all claims under and decisions with respect to a Borrower’s policies of
insurance; (f) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; and (g) to file, in its sole discretion, one or more financing
or continuation statements and amendments thereto, relative to any of the
Collateral.  The appointment of Bank as a Borrower’s attorney in fact, and each
and every one of Bank’s rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions hereunder is terminated.
 
9.3           Accounts Collection.  At any time after the occurrence of an Event
of Default, Bank may notify any Person owing funds to a Borrower of Bank’s
security interest in such funds and verify the amount of such Account.  Each
Borrower shall collect all amounts owing to such Borrower for Bank, receive in
trust all payments as Bank’s trustee, and immediately deliver such payments to
Bank in their original form as received from the account debtor, with proper
endorsements for deposit.
 
9.4           Bank Expenses.  If a Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to such Borrower:  (a) make payment of the same or any
part thereof; (b) set up such reserves under a loan facility in Section 2.1 as
Bank deems necessary to protect Bank from the exposure created by such failure;
or (c) obtain and maintain insurance policies of the type discussed in
Section 6.6 of this Agreement, and take any action with respect to such policies
as Bank deems prudent.  Any amounts so paid or deposited by Bank shall
constitute Bank Expenses, shall be immediately due and payable, and shall bear
interest at the then applicable rate hereinabove provided, and shall be secured
by the Collateral.  Any payments made by Bank shall not constitute an agreement
by Bank to make similar payments in the future or a waiver by Bank of any Event
of Default under this Agreement.
 
17

--------------------------------------------------------------------------------


 
9.5           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever.  All risk
of loss, damage or destruction of the Collateral shall be borne by Borrowers.
 
9.6           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on a Borrower’s part shall be deemed a continuing waiver.  No
delay by Bank shall constitute a waiver, election, or acquiescence by it.  No
waiver by Bank shall be effective unless made in a written document signed on
behalf of Bank and then shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
9.7           Demand; Protest.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which a Borrower may in any way be
liable.
 
10.         NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to a Borrower or to Bank, as the case may be, at its addresses set
forth below:
 
If to a Borrower:
Document Capture Technologies, Inc.
 
Syscan, Inc.
 
1798 Technology Drive, Suite 178
 
San Jose, CA 95110
 
Attn:  Carolyn Ellis, CFO
 
Email:  cellis@docucap.com
   
If to Bank:
Bridge Bank, National Association
 
55 Almaden Boulevard
 
San Jose, CA 95113
 
Attn:  Technology Division
 
FAX:  (408) 282-1681

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
11.         CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement and all Loan Documents unless otherwise specified therein shall
be governed by, and construed in accordance with, the internal laws of the State
of California, without regard to principles of conflicts of law.  Borrowers and
Bank hereby submit to the exclusive jurisdiction of the state and Federal courts
located in the County of Santa Clara, State of California.  BORROWERS AND BANK
EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY
RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH PARTY REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
 
18

--------------------------------------------------------------------------------


 
If the jury waiver set forth in Section is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement, the Loan
Documents or any of the transactions contemplated therein shall be settled by
judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.
 
12.         GENERAL PROVISIONS.
 
12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by a Borrower without Bank’s prior written consent, which
consent may be granted or withheld in Bank’s sole discretion.  Bank shall have
the right without the consent of or notice to Borrowers to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.
 
12.2        Indemnification.  Each Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank
as a result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrowers whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.
 
12.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
12.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
12.5        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
 
12.6        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
12.7        Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrower.  The obligations of Borrowers to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
 
12.8        Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with a Borrower, (ii) to prospective transferees or purchasers of any
interest in the Credit Extensions, provided that they have entered into a
comparable confidentiality agreement in favor of such Borrower and have
delivered a copy to such Borrower, (iii) as required by law, regulations, rule
or order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Bank and
(v) as Bank may determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.
 
19

--------------------------------------------------------------------------------


 
12.9        Patriot Act.  To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account.  WHAT THIS MEANS FOR YOU:  when you open an account, we will ask
your name, address, date of birth, and other information that will allow us to
identify you.  We may also ask to see your driver’s license or other identifying
documents.
 
13.         CO-BORROWER PROVISIONS.
 
13.1        Primary Obligation.  This Agreement is a primary and original
obligation of each Borrower and shall remain in effect notwithstanding future
changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Bank and any Borrower.  Each
Borrower shall be liable for existing and future Obligations as fully as if all
of all Credit Extensions were advanced to such Borrower.  Bank may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including without limitation Revolving Advance
Request, Borrowing Base Certificates and Compliance Certificates.
 
13.2        Enforcement of Rights.  Borrowers are jointly and severally liable
for the Obligations and Bank may proceed against one or more of the Borrowers to
enforce the Obligations without waiving its right to proceed against any of the
other Borrowers.
 
13.3        Borrowers as Agents.  Each Borrower appoints the other Borrower as
its agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Bank on behalf of each Borrower for Credit Extensions, any
waivers and any consents.  This authorization cannot be revoked, and Bank need
not inquire as to each Borrower’s authority to act for or on behalf of Borrower.
 
13.4        Subrogation and Similar Rights.  Notwithstanding any other provision
of this Agreement or any other Loan Document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating the Borrower to the rights of Bank under the Loan Documents)
to seek contribution, indemnification, or any other form of reimbursement from
any other Borrower, or any other Person now or hereafter primarily or
secondarily liable for any of the Obligations, for any payment made by the
Borrower with respect to the Obligations in connection with the Loan Documents
or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 14.4 shall
be null and void.  If any payment is made to a Borrower in contravention of this
Section 14.4, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
13.5        Waivers of Notice.  Except as otherwise provided in this Agreement,
each Borrower waives notice of acceptance hereof; notice of the existence,
creation or acquisition of any of the Obligations; notice of an Event of
Default; notice of the amount of the Obligations outstanding at any time; notice
of intent to accelerate; notice of acceleration; notice of any adverse change in
the financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled.  Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other
Borrower.  Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith.  Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower.  Each Borrower also waives any defense arising from any act or
omission of Bank that changes the scope of the Borrower’s risks hereunder.
 
20

--------------------------------------------------------------------------------


 
13.6       Subrogation Defenses.  Each Borrower hereby waives any defense based
on impairment or destruction of its subrogation or other rights against any
other Borrower and waives all benefits which might otherwise be available to it
under California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849,
2850, 2899, and 3433 and California Code of Civil Procedure Sections 580a, 580b,
580d and 726, as those statutory provisions are now in effect and hereafter
amended, and under any other similar statutes now and hereafter in effect.
 
13.7       Right to Settle, Release.
 
(a)           The liability of Borrowers hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which Bank may now or hereafter have against any other Person, including
another Borrower, or property with respect to any of the Obligations.
 
(b)           Without affecting the liability of any Borrower hereunder, Bank
may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
 
13.8       Subordination.  All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and the
Borrower holding the indebtedness shall take all actions reasonably requested by
Lender to effect, to enforce and to give notice of such subordination.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
DOCUMENT CAPTURE TECHNOLOGIES, INC.
     
By:
           
Name:
         
Title:
         
SYSCAN, INC.
     
By:
         
Name:
         
Title:
         
BRIDGE BANK, NATIONAL ASSOCIATION
     
By:
         
Name: 
         
Title:
 

 
 
22

--------------------------------------------------------------------------------

 

DEBTOR:
DOCUMENT CAPTURE TECHNOLOGIES, INC.
DEBTOR:
SYSCAN, INC.
   
SECURED PARTY:
BRIDGE BANK, NATIONAL ASSOCIATION

 
EXHIBIT A

 
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
 
All personal property of a Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 
1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
REVOLVING ADVANCE REQUEST
(To be submitted no later than 2:00 PM to be considered for same day processing)


To:
Bridge Bank, National Association



Fax:
(408) 282-1681



Date:
 



From:
Document Capture Technologies, Inc.
Syscan, Inc.
  Borrower's Name 

 

     
Authorized Signature

 

     
Authorized Signer's Name (please print)

 

     
Phone Number



To Account #    
 



Borrower hereby requests funding in the amount of $ _______ in accordance with
the Advance as defined in the Loan and Security Agreement dated September 2,
2009.


Borrower hereby authorizes Lender to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.


All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Revolving Advance Request; provided that those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date.


Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 
1

--------------------------------------------------------------------------------

 

EXHIBIT C
BORROWING BASE CERTIFICATE
BRIDGE BANK
55 Almaden Blvd, San Jose, CA 95113


Borrower: Document Capture Technologies
Co-Borrower: Syscan, Inc.



ACCOUNTS RECEIVABLE BORROWING BASE CALCULATION:
 
As of Date:
                 
1.
Add: Accounts Receivable Aged Current to 30 Days From Invoice Date
 
$________________
     
2.
Add: Accounts Receivable Aged 31 to 60 Days From Invoice Date
 
$________________
     
3.
Add: Accounts Receivable Aged 61 to 90 Days From Invoice Date
 
$________________
     
4.
Add: Accounts Receivable Aged 91 Days and Over From Invoice Date
 
$________________
                   
5.
GROSS ACCOUNTS RECEIVABLE
     
$________________
               
6.
Less: Accounts Receivable Aged over 90 days
 
$________________
     
7.
Less: U.S. Government Receivables (Net of > 90s)
 
$________________
     
8.
Less: Foreign Receivables excluding Canadian receivables (Net of > 90s)
 
$________________
     
9.
Less: Affiliate or Related Accounts Receivables (Net of > 90s)
 
$________________
     
10.
Less: Account concentration in excess of 25%
 
$________________
     
11.
Less: Contra Accounts
 
$________________
     
12.
Less: Cross Aging  30%
 
$________________
     
13.
Less: Over 90 day A/R credits
 
$________________
     
14.
Add: Lines 6 through 13 - Total Ineligible Accounts
 
$________________
                   
15.
NET ELIGIBLE ACCOUNTS
RECEIVABLE
     
$________________
 
16.
Account Receivable Advance Rate
     
75
% 
17.
TOTAL A/R BORROWING BASE
     
$________________
   
MAXIMUM AVAILABLE LINE OF CREDIT $2,000,000
                       
18.
Less: Outstanding Loan Balance
     
$________________
 
19.
Less: Outstanding under Sublimits (Letters of Credit, FX, Cash Management)
     
$________________
               
20.  
AVAILABLE FOR DRAW/NEED TO PAY
     
$________________
 



The undersigned hereby represents and warrants that the foregoing is true,
complete and correct, and that the information reflected in this Borrowing Base
Certificate complies with the representations and warranties set forth in the
Loan and Security Agreement between the undersigned and Bridge Bank, National
Association.


DOCUMENT CAPTURE TECHNOLOGIES, INC.
SYSCAN, INC.
 
By: 
   
Authorized Signer


 
1

--------------------------------------------------------------------------------

 


EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:
BRIDGE BANK, NATIONAL ASSOCIATION
   
FROM:
DOCUMENT CAPTURE TECHNOLOGIES, INC.
 
SYSCAN, INC.



The undersigned authorized officer of Document Capture Technologies, Inc. and
Syscan, Inc. (collectively, “Borrower”) hereby certifies that in accordance with
the terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in complete compliance for the period
ending ___________ with all required covenants except as noted below and (ii)
all representations and warranties of Borrower stated in the Agreement are true
and correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by marking Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
       
Yes
No
Annual Operating Projections
 
Annually, at least 30 days prior to FYE
 
¨
¨
           
Monthly Financial Statements
 
Monthly, within 25 days
 
¨
¨
           
Compliance Certificate
 
Monthly, within 30 days
 
¨
¨
           
10K, 10Q and 8K
 
Within 5 days of filing with the SEC
 
¨
¨
           
A/R and A/P Agings, Statement of Deferred Revenues
 
Monthly, within 25 days
 
¨
¨
           
Borrowing Base Certificate
 
Monthly, within 25 days
 
¨
¨
           
A/R Audit
 
Initial and Semi-Annually
 
¨
¨
           
Deposit balances with Bank
 
$ ______________________
     
Deposit balances outside Bank
 
$ ______________________
     



Financial Covenant
 
Required
 
Actual
 
Complies
           
Yes
No
Minimum Monthly Adjusted Quick Ratio
 
1.25:1.00
 
_____:1.00
 
¨
¨
Minimum Monthly Tangible Net Worth
 
See Agreement
(Section 6.9)
 
_____
 
¨
¨

 
Comments Regarding Exceptions: See Attached.
 
Bank Use Only
Sincerely,
                                               
SIGNATURE
     
Received
 
Date
                                   
TITLE
     
Verified
 
Date
                               
DATE
     
Compliance Status
Yes
No
                           

 
 
1

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCEPTIONS
 
Permitted Indebtedness  (Section 1.1)
 
Permitted Investments  (Section 1.1)
 
Permitted Liens  (Section 1.1)
 
Inbound Licenses  (Section 5.6)
 
Prior Names  (Section 5.7)
 
Litigation  (Section 5.8)
 
 
1

--------------------------------------------------------------------------------

 

CORPORATE RESOLUTIONS TO BORROW
 

--------------------------------------------------------------------------------

Borrower:                      DOCUMENT CAPTURE TECHNOLOGIES, INC.

--------------------------------------------------------------------------------

 
I, the undersigned Secretary or Assistant Secretary of DOCUMENT CAPTURE
TECHNOLOGIES, INC. (the “Corporation”), HEREBY CERTIFY that the Corporation is
organized and existing under and by virtue of the laws of the State of Delaware.
 
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation, as amended, and the Bylaws
of the Corporation, each of which is in full force and effect on the date
hereof.
 
I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.
 
BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:
 
NAMES
 
POSITION
 
ACTUAL SIGNATURES
                                                                               

 
acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
 
Borrow Money.  To borrow from time to time from Bridge Bank, National
Association (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.
 
Execute Loan Documents.  To execute and deliver to Bank that certain Loan and
Security Agreement dated as of September 2, 2009 (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.
 
Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.
 
Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.
 
1

--------------------------------------------------------------------------------


 
Warrants.  To issue Bank warrants to purchase the Corporation’s capital stock.
 
Letters of Credit.  To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.
 
Corporate Credit Cards.  To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.
 
Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.
 
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
 
I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
 
IN WITNESS WHEREOF, I have hereunto set my hand on September 2, 2009 and attest
that the signatures set opposite the names listed above are their genuine
signatures.
 

 
CERTIFIED AND ATTESTED BY:
     
X ___________________________________

 
 
2

--------------------------------------------------------------------------------

 

CORPORATE RESOLUTIONS TO BORROW
 

--------------------------------------------------------------------------------

Borrower:                      SYSCAN, INC.

--------------------------------------------------------------------------------

 
I, the undersigned Secretary or Assistant Secretary of SYSCAN, INC. (the
“Corporation”), HEREBY CERTIFY that the Corporation is organized and existing
under and by virtue of the laws of the State of California.
 
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Articles of Incorporation, as amended, and the Bylaws of
the Corporation, each of which is in full force and effect on the date hereof.
 
I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.
 
BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:
 
NAMES
 
POSITION
 
ACTUAL SIGNATURES
                                                                               

 
acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
 
Borrow Money.  To borrow from time to time from Bridge Bank, National
Association (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.
 
Execute Loan Documents.  To execute and deliver to Bank that certain Loan and
Security Agreement dated as of September 2, 2009 (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.
 
Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.
 
Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.
 
Warrants.  To issue Bank warrants to purchase the Corporation’s capital stock.
 
Letters of Credit.  To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.
 
Corporate Credit Cards.  To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.
 
1

--------------------------------------------------------------------------------


 
Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.
 
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
 
I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
 
IN WITNESS WHEREOF, I have hereunto set my hand on September 2, 2009 and attest
that the signatures set opposite the names listed above are their genuine
signatures.
 

 
CERTIFIED AND ATTESTED BY:
     
X ________________________________________

 
 
2

--------------------------------------------------------------------------------

 